       Case: 4:18-cv-02212-BYP Doc #: 7 Filed: 10/30/18 1 of 3. PageID #: 28




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                  YOUNGSTOWN DIVISION



 WENDELL H. STONE COMPANY, INC.
 d/b/a STONE & COMPANY, individually
 and on behalf of all others similarly situated,       Case No.: 4:18-cv-02212

                     Plaintiff,

                         v.

 COMMERCIAL INDUSTRIAL
 ROOFING, LLC, an Ohio limited liability
 company,

                   Defendant.


        MOTION FOR PRO HAC VICE ADMISSION OF PATRICK H. PELUSO

       Pursuant to Local Rule 83.5(h), Plaintiff Wendell H. Stone Company, Inc. (“Stone” or

“Plaintiff”), through its undersigned counsel, respectfully moves the Court for an order granting

admission pro hac vice of Patrick H. Peluso of Woodrow & Peluso, LLC for the purpose of

appearing as counsel of record on behalf of Plaintiff and the alleged Class. In support of this

motion, the undersigned states as follows:

       1.      Mr. Peluso is a partner at Woodrow & Peluso, LLC, which is located at 3900 E.

Mexico Ave., Suite 300, Denver, Colorado 80210. His telephone number is 720-213-0676 and

his email address is ppeluso@woodrowpeluso.com.

       2.      The affidavit of Mr. Peluso contains the specific information required by Local

Rule 83.5(h) and is attached hereto as Ex. A.

       3.      As explained in the accompanying affidavit, Mr. Peluso is a member in good

                                                   1
       Case: 4:18-cv-02212-BYP Doc #: 7 Filed: 10/30/18 2 of 3. PageID #: 29




standing in all courts to which he has been admitted. Further, he has never been disbarred nor has

he faced any disciplinary action from any court.

       For the foregoing reasons, counsel for Plaintiff respectfully requests that this Court enter

an Order granting the admission pro hac vice of Patrick H. Peluso.



Dated: October 1, 2018                       /s/ William M. Harrelson, II
                                             One of Plaintiff’s attorneys

                                             William McAllum Harrelson, II
                                             Harrelson & Harrelson LLP
                                             9 West Water Street
                                             Troy, Ohio 45373
                                             Tel: (937) 552-9400
                                             Fax: (937) 552-9361
                                             Email: will@harrelsonllp.com




                                                   2
        Case: 4:18-cv-02212-BYP Doc #: 7 Filed: 10/30/18 3 of 3. PageID #: 30




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the above captioned document was

served upon counsel of record by filing such papers via the Court’s ECF system on October 30,

2018.

                                             /s/ William M. Harrelson, II




                                                3
